DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4, 7-13, 15-18 and 20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 16 (see Remarks pages 1-4 filed on 04/25/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Adamski et al (US 2020/0403956) discloses computing system receives, from a first computing device logged into a first user account, a request to view an image that was provided by a second user account. The computing system provides, for receipt by the first computing device, first information to cause the first computing device to present the image with an object in the image obscured. The computing system receives an indication that the first user account and the second user account interacted. The computing system provides, for receipt by the first computing device, second information to cause the first computing device to present the image with the particular object at the particular portion of the image unobscured, (Para 0061-0322). However, Adamski et al does not disclose in the affirmative, “presenting to the user, by the first user device, a contact list of one or more contacts including the obscured contact and selecting the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; sending, via the first user device, a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receiving, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modifying the predetermined time to the new time for deletion of the obscured contact from the first user device; and removing, by the operating system of the first user device the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Further, the next closest prior art Peterson et al (US 2016/0148014) discloses device includes a processor and a memory accessible to the processor. The memory bears instructions executable by the processor to access a messaging account and parse contents of the messaging account to identify personal information to at least obscure in the messaging account, (Para 0156-0406). However, Peterson et al does not disclose in the affirmative, “presenting to the user, by the first user device, a contact list of one or more contacts including the obscured contact and selecting the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; sending, via the first user device, a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receiving, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modifying the predetermined time to the new time for deletion of the obscured contact from the first user device; and removing, by the operating system of the first user device the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Finally, the next closest prior art Guedalia et al (US 2015/0081904) discloses interconnectivity between a plurality of user devices. A wireless interconnectivity device connects to a first user device of the plurality of user devices over a first local wireless network, connects to a second user device of the plurality of user devices over a second local wireless network, receives a request from the first user device to transfer data from the first user device to the second user device, determines whether or not a third user device has granted permission to transfer the data from the first user device to the second user device, and transfers the data from the first user device to the second user device based on the third user device having granted permission to transfer the data from the first user device to the second user device, (Para 0011-0061). However, Guedalia et al does not disclose in the affirmative, “presenting to the user, by the first user device, a contact list of one or more contacts including the obscured contact and selecting the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; sending, via the first user device, a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receiving, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modifying the predetermined time to the new time for deletion of the obscured contact from the first user device; and removing, by the operating system of the first user device the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Therefore, the prior arts Adamski et al, Peterson et al and Guedalia et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “presenting to the user, by the first user device, a contact list of one or more contacts including the obscured contact and selecting the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; sending, via the first user device, a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receiving, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modifying the predetermined time to the new time for deletion of the obscured contact from the first user device; and removing, by the operating system of the first user device the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”

Regarding independent claim 10, the closest prior art, Adamski et al (US 2020/0403956) discloses computing system receives, from a first computing device logged into a first user account, a request to view an image that was provided by a second user account. The computing system provides, for receipt by the first computing device, first information to cause the first computing device to present the image with an object in the image obscured. The computing system receives an indication that the first user account and the second user account interacted. The computing system provides, for receipt by the first computing device, second information to cause the first computing device to present the image with the particular object at the particular portion of the image unobscured, (Para 0061-0322). However, Adamski et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Further, the next closest prior art Peterson et al (US 2016/0148014) discloses device includes a processor and a memory accessible to the processor. The memory bears instructions executable by the processor to access a messaging account and parse contents of the messaging account to identify personal information to at least obscure in the messaging account, (Para 0156-0406). However, Peterson et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Finally, the next closest prior art Guedalia et al (US 2015/0081904) discloses interconnectivity between a plurality of user devices. A wireless interconnectivity device connects to a first user device of the plurality of user devices over a first local wireless network, connects to a second user device of the plurality of user devices over a second local wireless network, receives a request from the first user device to transfer data from the first user device to the second user device, determines whether or not a third user device has granted permission to transfer the data from the first user device to the second user device, and transfers the data from the first user device to the second user device based on the third user device having granted permission to transfer the data from the first user device to the second user device, (Para 0011-0061). However, Guedalia et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Therefore, the prior arts Adamski et al, Peterson et al and Guedalia et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”

Regarding independent claim 16, the closest prior art, Adamski et al (US 2020/0403956) discloses computing system receives, from a first computing device logged into a first user account, a request to view an image that was provided by a second user account. The computing system provides, for receipt by the first computing device, first information to cause the first computing device to present the image with an object in the image obscured. The computing system receives an indication that the first user account and the second user account interacted. The computing system provides, for receipt by the first computing device, second information to cause the first computing device to present the image with the particular object at the particular portion of the image unobscured, (Para 0061-0322). However, Adamski et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Further, the next closest prior art Peterson et al (US 2016/0148014) discloses device includes a processor and a memory accessible to the processor. The memory bears instructions executable by the processor to access a messaging account and parse contents of the messaging account to identify personal information to at least obscure in the messaging account, (Para 0156-0406). However, Peterson et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Finally, the next closest prior art Guedalia et al (US 2015/0081904) discloses interconnectivity between a plurality of user devices. A wireless interconnectivity device connects to a first user device of the plurality of user devices over a first local wireless network, connects to a second user device of the plurality of user devices over a second local wireless network, receives a request from the first user device to transfer data from the first user device to the second user device, determines whether or not a third user device has granted permission to transfer the data from the first user device to the second user device, and transfers the data from the first user device to the second user device based on the third user device having granted permission to transfer the data from the first user device to the second user device, (Para 0011-0061). However, Guedalia et al does not disclose in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”
Therefore, the prior arts Adamski et al, Peterson et al and Guedalia et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “present to the user a contact list of one or more contacts including the obscured contact and select the obscured contact from the contact list, wherein the contact list presents an identifier for the obscured contact and the contact information for the obscured contact is obscured from presentation by the first user device to the user; send a communication using the contact information of the obscured contact during the predetermined time, wherein the communication includes one of a call, text message, and email message; receive, via an electronic communications interface of the first user device from the second user device during the predetermined time, a command including a new time and modify the predetermined time to the new time for deletion of the obscured contact from the first user device; and remove, by the operating system of the first user device, the obscured contact from contact information storage of the first user device in response to expiration of the modified predetermined time.”

Dependent claims 2-4, 7-9, 11-13, 15, 17-18 and 20 are allowed because of their dependency to claims 1, 10 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677